         Case 1:16-cv-09517-LAK-KHP Document 206 Filed 04/22/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CANANDAIGUA NATIONAL BANK & TRUST
COMPANY,

                     Intervenor-Plaintiff,

               vs.                                              INTERVENOR
                                                                 COMPLAINT
LESTER EBER; ALEXBAY, LLC f/k/a LESTER
EBER, LLC; ESTATE OF ELLIOTT W. GUMAER,
JR.; EBER BROS. & CO., INC.; EBER BROS.
WINE AND LIQUOR CORP.; EBER BROS. WINE                 Civ. Action No.: 1:16-cv-09517-LAK
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; WENDY EBER and
DANIEL KLEEBERG, LISA STEIN and
AUDREY HAYS,

                     Intervenor-Defendants.


          Intervenor-Plaintiff, Canandaigua National Bank & Trust Company (“CNB” or
 “the Bank”), by and through its attorneys, Woods Oviatt Gilman LLP alleges as follows:

          1.    CNB was an original defendant in this action. By stipulation filed on

 August 7, 2018, the action as against CNB was dismissed with prejudice.

 [Docket No. 117].

          2.    By virtue of this Court’s Opinion and Order [Docket No. 200], CNB’s

 motion to intervene was granted. This Court, in its Opinion and Order, determined that

 because the question as to whom CNB can transfer shares of stock in Eber Bros. & Co.,

 Inc. could pose a new source of liability for CNB, intervention was justified.

                              PRELIMINARY STATEMENT

          3.    With this impleader complaint, CNB seeks resolution, within the context of

 this action, of the conflicting claims between the Plaintiffs and the Intervenor-Defendants


 {7202982: }
        Case 1:16-cv-09517-LAK-KHP Document 206 Filed 04/22/19 Page 2 of 6



or, at least, the Defendants other than the Estate of Elliott W. Gumaer, Jr., (the “Eber

Defendants”)1, as to any residual interest CNB may retain, or any residual authority CNB

may possess, as to the testamentary trust created under the Last Will and Testament of

Allen Eber (the “Trust”). Allen Eber was the father of Defendant Lester Eber, and the

grandfather of Defendant, Wendy Eber, as well as the Plaintiffs. Specifically, CNB seeks

resolution as to the distribution of the shares of stock in Eber Bros. & Co., Inc. as

between Defendant, Lester Eber, and the Plaintiffs. CNB will abide by the determination

of this Court insofar as CNB retains any residual power of authority over the distribution

of the stock and/or delivery of stock powers.

                                              BACKGROUND

         4.      CNB was a Co-Trustee of the Trust starting in 2007. The other Trustees

were Defendants, Lester Eber, and Elliott W. Gumaer, Jr.

         5.      On June 1, 2017, the Monroe County Surrogate’s Court entered an Order

for Judicial Settlement of Final Account of Successor Co-Trustee, Resignation and

Discharge of Co-Trustee and Termination of Trust (a copy of this Order is attached

hereto as Exhibit “1”).

         6.      The Surrogate’s Court Order, inter alia, discharged CNB as Co-Trustee,

directed the distribution of the Trust assets and terminated the Trust. Defendant, Lester

Eber, as one of three Co-Trustees of the Trust, participated in the proceeding before the

Monroe County Surrogate. The record reflects that he was represented in the proceeding



1
 For purposes of this intervenor complaint, the Estate of Elliott W. Gumaer (“the Estate”) is named as an intervenor
defendant. Until the Estate responds to the intervenor complaint and indicates whether it opposes the relief CNB is
seeking, CNB must seek relief as against the Estate.
{7202982: }                                                                                                       2
        Case 1:16-cv-09517-LAK-KHP Document 206 Filed 04/22/19 Page 3 of 6



by James Vazzana, Esq., a well-known estates and trust attorney practicing in Rochester,

New York.

         7.    As part of CNB’s efforts to distribute the assets of the Trust and on

August 1, 2017, CNB’s counsel, Lorisa D. LaRocca, Esq., sent a letter to Mr. Vazzana

providing him with a distribution sheet with a proposed distribution of securities,

including the stock in Eber Bros. & Co., Inc. (“Eber Bros.” or “the Company”) Class A,

Class B and 6% non-cumulative securities (copies of Ms. LaRocca’s August 1, 2017

letter and enclosures are attached hereto as Exhibit “2”). Ms. LaRocca was responding

to correspondence from Mr. Vazzana in which he questioned the original distribution due

to the fact that payments had been made previously to one of Allen Eber’s heirs and those

distributions required adjustments to the final distribution schedule.

         8.    Years before CNB sought termination of the Trust, CNB advised Lester

Eber that the Company’s securities were considered “off guidance list securities” and did

not meet CNB’s criteria for continued retention.        As a result, CNB pointed out to

Mr. Eber that, while it would hold the stock, it was not responsible for monitoring the

future performance of the securities (a copy of this acknowledgement is attached hereto

as Exhibit “3”).

         9.    Because CNB assumed no responsibility for the performance of the closely

held securities, during the time it served as a Co-Trustee, CNB was never furnished with

the corporate record book for Eber Bros. the stock register or a copy of the corporate

bylaws. As a result, CNB did not participate in the management of Eber Bros. & Co.,

Inc. or any of its subsidiaries or affiliates.


{7202982: }                                                                             3
        Case 1:16-cv-09517-LAK-KHP Document 206 Filed 04/22/19 Page 4 of 6



                               LESTER EBER’S ATTEMPT TO
                             PURCHASE THE EBER BROS. STOCK

         10.     On October 31, 2018, counsel for CNB received an e-mail from

Paul F. Keneally, Esq., counsel for the Eber Defendants in the instant action. Attached to

Mr. Keneally’s e-mail was a purported “Notice of Intent to Purchase Shares” signed by

Lester Eber, intending to give CNB notice of his intent to purchase all of the shares of

Eber Bros.’ capital stock still purportedly held by the Trust (copies of Mr. Keneally’s

e-mail and the Notice of Intent to Purchase Shares are attached hereto as Exhibit “4”).

         11.     Later that same day, Brian C. Brook, Esq., counsel for the Plaintiffs,

responded to Mr. Keneally’s purported notice. In his e-mail, Mr. Brook asserted that the

Notice of Intent to Purchase Shares was “defective” in that it failed to identify the legal

basis for the right to purchase.2 Mr. Brook also noted that the shares “have already been

transferred and such transfer ordered by the Surrogate’s Court” and, as a result, claim that

the Secretary of Eber Bros., Inc. had a duty to transfer the securities as directed in the

distribution and that the failure to do so constituted an additional breach of fiduciary

duty. Mr. Brook concluded his e-mail by stating: “I direct CNB to disregard Lester’s

notice” (a copy of Mr. Brooks’ October 31, 2018 e-mail is attached hereto as

Exhibit “5”).

         12.     On December 17, 2018, counsel for CNB received an e-mail from

John Herbert, Esq. who advised CNB’s counsel that he was “co-counsel to Lester Eber

along with Paul Keneally.” Mr. Herbert’s e-mail attached a second purported Notice of

2
  CNB was furnished with a copy of the bylaws on October 31, 2018. According to Article XII(1), the notice of
intent to purchase must state “the terms of the proposed transfer.” (A copy of the bylaws of Eber Bros is attached as
Exhibit “A” to Docket No. 143 at pages 6 through 17). The October 31, 2018, notice did not set forth any terms of
the proposed transfer, for example, the proposed purchase price.
{7202982: }                                                                                                        4
        Case 1:16-cv-09517-LAK-KHP Document 206 Filed 04/22/19 Page 5 of 6



Intent to Purchase Shares of Eber Bros. which, in addition to the information contained in

the October 31, 2018 Notice, contained a purchase price of zero dollars, (copies of

Mr. Herbert’s December 17, 2018 e-mail and the attached Notice of Intent to Purchase

shares are attached hereto as Exhibit “6”).

         13.   On or about October 11, 2017, CNB’s counsel, Lorisa LaRocca, Esq., sent

to Lester Eber’s counsel, James G. Vazzana, Esq. and Plaintiffs’ counsel,

Brian C. Brook, Esq., their clients’ respective copies of stock powers transferring their

shares of Eber Bros. pursuant to CNB’s previously furnished distribution schedule. As

Ms. LaRocca notes: “[a]s the Bank never had possession of the company stock book or

other corporate documents and, despite requests, the Bank was not provided with the

same, we were required to complete these transfers via these Stock Powers as opposed to

issuing new stock certificates.”    Ms. LaRocca then asked for further guidance with

respect to the original stock powers (a copy of Ms. LaRocca’s October 11, 2017 letter

with enclosures is attached hereto as Exhibit “7”). Until Mr. Keneally’s e-mail more

than one year later, CNB received no guidance whatsoever from the Company’s

corporate secretary or anyone else purporting to act on behalf of Eber Bros.

         14.   Insofar as Mr. Eber or any of the other Eber Defendants question whether

this communication from Ms. LaRocca provided Mr. Eber with legal notice of the

manner in which the stock powers for the Eber Bros. stock would be distributed,

Mr. Eber received actual notice of the planned distribution of the stock.




{7202982: }                                                                              5
        Case 1:16-cv-09517-LAK-KHP Document 206 Filed 04/22/19 Page 6 of 6



                                    RELIEF SOUGHT

         15.   Because there is a dispute between the Plaintiffs and the Eber Defendants

as to Mr. Eber’s right to purchase the Plaintiffs’ stock in Eber Bros. and the outcome of

this dispute will affect the interests of CNB, intervention is necessary. Since Mr. Eber

has requested that CNB deliver the stock to him and Plaintiff’s counsel objects, CNB acts

at its own peril in endorsing either position.

         WHEREFORE, CNB requests this Court to grant it the following relief:

               (1) Direct the Intervenor-Defendants to:

                     (A)     Refrain from commencing any independent actions against
                             CNB to address Mr. Eber’s efforts to purchase the stock in
                             Eber Bros.;

                     (B)     Litigate any issues relating to the disposition of the stock in
                             this action;

               (2) Adjudicate those issues in this action;

               (3) Provide CNB and the Intervenor-Defendants with guidance and/or
                   direction as to what steps, if any, CNB needs to take to implement the
                   final determination of the Court in that regard; and

               (4) Grant such other relief as the Court deems just and proper.


DATED: April 22, 2019
       Rochester, New York                               WOODS OVIATT GILMAN LLP



                                                   By:
                                                         Donald W. O’Brien, Jr., Esq.
                                                         Attorneys for Intervenor, CNB
                                                         700 Crossroads Building
                                                         2 State Street
                                                         Rochester, New York 14614
                                                         585.987.2800


{7202982: }                                                                                6
